DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 4/14/2022, 7/7/2022, and 10/20/2022 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,334,007. Although the claims at issue are not identical, they are not patentably distinct from each other because both image forming apparatuses comprising substantially the same elements.
Application claim 1 is anticipated by patent claim 1.
Application claim 2 is anticipated by patent claim 2.
Application claim 3 is anticipated by patent claim 3.
Application claim 4 is anticipated by patent claim 4.
Application claim 5 is anticipated by patent claim 5.
Application claim 6 is anticipated by patent claim 6.
Application claim 7 is anticipated by patent claim 7.
Application claim 8 is anticipated by patent claim 8.
Application claim 9 is anticipated by patent claim 9.
Application claim 10 is anticipated by patent claim 10.
Application claim 11 is anticipated by patent claim 11.
Application claim 12 is anticipated by patent claim 12.
Application claim 13 is anticipated by patent claim 13.
Application claim 14 is anticipated by patent claim 14.
Application claim 15 is anticipated by patent claim 15.
Application claim 16 is anticipated by patent claim 16.
Application claim 17 is anticipated by patent claim 17.
Application claim 18 is anticipated by patent claim 18.
Application claim 19 is anticipated by patent claim 19.
Application claim 20 is anticipated by patent claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sei (JP Pub. 08-241002, Applicant’s cited prior art) in view of Taniguchi (US Pat. 8,791,390).
Regarding claims 1 and 12, Sei discloses an image forming apparatus (see fig. 7) comprising a transfer unit 34 configured to transfer a toner image onto a sheet P; a fixing device 60 configured to fix the toner image onto the sheet, the fixing device including: a heating member 7 including a heat generating element provided on both sides of the heat generating element in a sheet conveyance direction and connected to the heat generating element, and a pressure element 10 configured to press against the heating member; and a controller configured to control an adjustment mechanism 13 so that a distance between the heating member and the pressure element becomes a first distance (fig. 1, par. 0034) during a fixing process and a second distance (fig. 2, par. 0035) that is larger than the first distance during temperature raising of the heating member, which is conducted before the fixing process.
	Sei fails to disclose the heating member further including electrodes.
	Taniguchi discloses a fixing device 107 (fig. 1) including a heating member 3 (col. 7, lines 47-67) comprising a heat generating element (i.e. 6a-6d, fig. 2) and electrodes (i.e. 9a-9c., fig. 2.)
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the electrodes as taught by Taniguchi into the heating member of Sei to provide a different type of control for the heating circuitry.
Regarding claims 4 and 15, Taniguchi discloses wherein the heat generating element comprises a plurality of resistive members (i.e. 6a-6d, fig. 2) arranged along a longitudinal direction of the heating member and configured to generate heat.  
Regarding claim 5, Taniguchi discloses wherein each of resistive members has both ends each connected to the electrode (fig. 2.)  
Regarding claims 6 and 16, Sei discloses wherein the adjustment mechanism moves the pressure element closer to or away from the heating member (see fig. 1, fig. 2.) 
Regarding claims 7 and 17, Sei discloses wherein the first distance and the second distance are distances between a center of the heating member and a center of the pressure element (see fig. 1, fig. 2.)
Regarding claims 8 and 18, Sei discloses wherein the pressure element 10 presses an outer side of an endless belt 7 (fig. 1), and the heating member 1 is provided on an inner side of the endless belt (fig. 1), and the image forming apparatus further comprises: a temperature detection unit 5 configured to detect a surface temperature of the endless belt (par. 0029), wherein the controller is further configured to, when the detected surface temperature is below a specified value during a standby state for the fixing process, control the adjustment mechanism so that the distance between the heating member and the pressure element becomes the second distance and the heating member raises the surface temperature of the endless belt (fig. 1, fig. 2, par. 0033.)
Regarding claims 9 and 19, Sei discloses wherein the controller is further configured to control a rotational speed of the pressure element so that the rotational speed during the temperature raising is lower (i.e. rotational speed is zero) than the rotational speed during the fixing process (par. 0034.)  
Regarding claims 10 and 20, Sei discloses wherein the pressure element presses an outer side of an endless belt, and the heating member is provided on an inner side of the endless belt, and the endless belt and the pressure element form a nip under pressure therebetween, and the sheet is heated in the nip during the fixing process (see fig. 1.)  
Regarding claim 11, Sei discloses wherein the transfer unit includes a transfer belt 38 by which the toner image is transferred onto the sheet.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOANG X NGO/Primary Examiner, Art Unit 2852